Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Drawings filed on August 28, 2019 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has offered JP 2015 128 754 A as an alleged anticipatory “X”-type and/or an inventive step “Y”-type reference against the Applicants’ claims in the Written Opinion associated w/ PCT/JP2018/012385 (i. e. the Applicants’ parent application).  This JP 2015 128 754 A is also directed to an exhaust gas treatment process that includes a (waste?) water treatment system that utilizes a spray dryer (please note at least the English abstract as well the independent claim 1 in the English translation of this JP 2015 128 754 A).  However, this JP 2015 128 754 A does not take into account the pH and/or chloride content (as called for in all of the Applicants’ independent claims).  Hence, the U. S. examiner will not offer any 102 or 103 rejections based on the teachings provided in this JP 2015 128 754 A reference against any of the Applicants’ independent claims.  
One of the more relevant references discovered from the search of the U. S. examiner is US 2013/0248121 A1.  This US 2013/0248121 A1 also describes a similar process and system that includes the same (or similar) features of passing an exhaust gas through a wet scrubber for the purposes of 
The search of the U. S. examiner also produced U. S. Pat. 5,085,843, which is directed to a spray drying desulfurization process that takes the chloride content of the aqueous suspension into account via a conductivity measurement (please note at least the abstract and also the claims as well as col. 4 lns. 4-7 w/in this U. S. Pat. 5,085,843).  However, this U. S. Pat. 5,085,843 does not take into account the chloride content of the flue gas in the flue (as called for and/or embraced in the scope of the Applicants’ independent claims 14 and 21).  This U. S. Pat. 5,085,843 also does not teach or suggest the (wet) gas desulfurization device call for in at least the Applicants’ independent claims 12, 14, 16, 20, 21 or 22.  Also, this U. S. Pat. 5,085,843 does not take into account the pH (as called for in at least the Applicants’ independent claims 12 and 20).  Hence, the U. S. examiner will not offer any 102 or 103 rejections based on the teachings provided in this U. S. Pat. 5,085,843, either.
In conclusion, all of the Applicants’ independent claims, as well as the claims that are directly or indirectly dependent thereon, have been allowed over the teachings provided in these JP 2015 128 754 A; US 2013/0248121 A1 and/or U. S. Pat. 5,085,843 references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Made of Record
US 2016/0214027 A1 is also made of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv